NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 KOFI OBENG-AMPONSAH,                            No. 14-56593

                  Plaintiff-Appellant,           D.C. No. 5:14-cv-00635-GHK-
                                                 PJW
   v.

 RANDALL D. NAIMAN, an individual; et            MEMORANDUM*
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Kofi Obeng-Amponsah appeals pro se from the district court’s judgment

dismissing his action alleging foreclosure related claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under the Rooker-

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, plaintiff’s
request for oral argument set forth in the opening brief is denied.
Feldman doctrine. Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010).

We affirm.

      The district court properly dismissed plaintiff’s action as barred by the

Rooker-Feldman doctrine because it is a “forbidden de facto appeal” of state court

decisions, and raises issues “inextricably intertwined” with those decisions. See

Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003) (“A federal district court dealing

with a suit that is, in part, a forbidden de facto appeal from a judicial decision of a

state court must refuse to hear the forbidden appeal. As part of that refusal, it must

also refuse to decide any issue raised in the suit that is ‘inextricably intertwined’

with an issue resolved by the state court in its judicial decision.”); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman

doctrine barred plaintiff’s claim because alleged legal injuries arose from the “state

court’s purportedly erroneous judgment” and the relief he sought “would require

the district court to determine that the state court’s decision was wrong and thus

void”).

      The district court did not abuse its discretion in denying plaintiff leave to

amend his complaint because the jurisdictional defect could not be cured by

amendment. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

                                           2                                      14-56593
Cir. 2008) (“[T]he court need not extend the general rule that parties are allowed to

amend their pleadings if amendment would be an exercise in futility” (citations and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiff’s requests set forth in his opening brief and pending requests for

judicial notice are denied.

      AFFIRMED.




                                          3                                    14-56593